IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,333-02


                              IN RE JORGE ARELLANO, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 06-CR-770-E IN THE 357th DISTRICT COURT
                            FROM CAMERON COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 357th District Court of Cameron County, that more than 35 days have elapsed,

and that the application has not yet been forwarded to this Court. Relator contends that the district

court entered an order designating issues on February 26, 2014.

        Respondent, the Judge of the 357th District Court of Cameron County, shall file a response

with this Court by having the District Clerk submit the record on such habeas corpus application.

In the alternative, Respondent may resolve the issues set out in the order designating issues and then

have the District Clerk submit the record on such application. In either case, Respondent’s answer
                                                                                                    2

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: March 4, 2015
Do not publish